  Case 19-26803          Doc 29      Filed 10/25/19 Entered 10/25/19 13:41:52          Desc Main
                                       Document     Page 1 of 2




Peter J. Kuhn (USB #3820)
UNITED STATES DEPARTMENT OF JUSTICE
Office of the United States Trustee
405 South Main Street, Suite 300
Washington Federal Bank Building
Salt Lake City, UT 84111
Telephone:     (801) 524-5734
Facsimile:     (801) 524-5628
Email: Peter.J.Kuhn@usdoj.gov

Attorney for Patrick S. Layng, United States Trustee


                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH
                                   CENTRAL DIVISION

 In re:
                                                         Bankruptcy Case No. 19-26803 JTM
 SHANE MARQUISE TRICE,                                              (Chapter 13)
                                                               Judge Joel T. Marker
                           Debtor.

 EX-PARTE MOTION FOR AN ORDER AUTHORIZING UNITED STATES TRUSTEE
     TO CONDUCT AN EXAMINATION OF BRANDON BOURNE, PURSUANT
              TO RULE 2004 OF THE BANKRUPTCY RULES


          Peter J. Kuhn, Attorney for the United States Trustee, hereby moves this Court ex-parte

for an order allowing him to conduct the examination of Brandon Bourne, pursuant to Rule 2004

of the Bankruptcy Rules.

          In support of this Motion, the United States Trustee respectfully represents as follows:

   1. On September 16, 2019, Brandon Bourne hand delivered the Debtor’s Bankruptcy

          Petition to the Court for filing.
  Case 19-26803      Doc 29     Filed 10/25/19 Entered 10/25/19 13:41:52               Desc Main
                                  Document     Page 2 of 2




   2. The United States Trustee has opened an investigation relative to Mr. Bourne’s conduct

       and the possible involvement of a Bankruptcy Petition Preparer or an unlicensed person

       engaged in the unlawful practice of law.

   3. The aforesaid investigation, in part, goes to the issues of violations of 11 U.S.C. §110.

   4. The United States Trustee seeks leave to conduct the Rule 2004 Examination of Brandon

       Bourne at the office of the United States Trustee, 405 South Main Street, Suite 300,

       Washington Federal Bank Building, Salt Lake City, UT 84111, under oath administered

       by an attorney for the United States Trustee’s Office using an electronic recording device

       in lieu of obtaining a court reporter. The recording of the examination shall only be

       transcribed upon request and payment for the transcription by the requesting party.

   5. Unless otherwise stipulated in writing, the United States Trustee will provide Brandon

       Bourne not less than 14 days written notice of the examination and the attendance of

       Brandon Bourne and the production of documents will comply with Fed. R. Bankr. P.

       2004(c).

   WHEREFORE, the Attorney for the United States Trustee prays that this Court enter an

order allowing him to conduct the examination of Brandon Bourne, pursuant to Rule 2004 of the

Bankruptcy Rules.

       DATED: October 25, 2019

                                                      Respectfully Submitted,


                                                                        /s/
                                                      Peter J. Kuhn
                                                      Attorney for Patrick S. Layng,
                                                      United States Trustee


                                                  2
